US anti-missile defence system (debate)
The next item concerns the declaration of the Council and the Commission on the US anti-missile defence system.
President-in-Office. - (SL) The Council did not discuss the installation of the US anti-missile defence system on the territory of the European Union. Therefore, I am sorry that I am unable to give the Council's opinion on this matter, but I would like to remind you that the decision on any installation of any armed forces or military equipment rests within the national competence of each Member State. For that reason the Member States make decisions on such matters independently.
Allow me to clarify: there have not been any discussions so far between the European Union and the United States of America on the installation of the anti-missile system. Also, neither party has planned for a possible cooperation in this area. The Council of the European Union did not therefore plan for talks to discuss this matter, either with the United States of America or with the NATO Alliance. As we know, anti-missile defence is a subject of cooperation within NATO as well as within NATO-Russian Federation Council.
Member of the Commission. - Mr President, I will be very brief today, because the Commission has very little competence in this matter.
But let me say that interaction between the United States of America, Russia and the EU Member States in the areas of security and defence has wider implications for these important partnerships. That is clear. Therefore, although, as I said, we really do not have competence or responsibility in this question, we hope that a balanced solution can be found that is, in the end, satisfactory for all.
We have welcomed, from the very beginning, the high-level talks that started in Moscow last October, followed by expert meetings. And we see in the recent direct dialogue between Moscow and Warsaw an opportunity to clarify respective positions in respect of national sovereignty.
In conclusion, in whatever forum these issues are discussed, be it NATO or be it the OSCE, I think it would be important that decisions on the future of the European security architecture should also involve the European Union.
on behalf of the PPE-DE Group. - (DE) Mr President, ladies and gentlemen, when we in Europe talk of anti-missile defence, the discussion normally revolves around the United States' planned installations in Poland and the Czech Republic. Many people are unaware that these are merely extensions to an existing system designed to protect the United States of America. We in the European Parliament, however, must focus first and foremost on its implications for the security of the continent of Europe. As we know, the United States has already spent more than 100 billion dollars on its anti-missile defence system and is investing a further ten billion a year in the continuing development of the system. Yet the United States is much further away from potential sources of danger than we are in Europe. The present situation is rather like Luxembourg spending money to build dykes but the Netherlands seeing no need to do likewise.
We must ask ourselves whether a threat actually exists and, if so, whether we need to respond to it. The debate we have just heard with Mr Solana shows that the situation in Iran remains a source of concern. We are also aware of the threat that could emanate from the unstable situation in Pakistan.
We in the Subcommittee on Security and Defence have engaged in intensive dialogue with representatives of the United States, including Lieutenant General Henry Obering, Director of the Missile Defense Agency. It emerged clearly from these talks that the US system would be able, in theory, to protect part of Europe but not the whole continent. In particular, it could not protect Cyprus, Malta, parts of Greece, Romania, Bulgaria or southern Italy. From a European point of view, however, we cannot tolerate a division of our continent into areas with differing degrees of security. Accordingly, we must jointly define our common European security interests in this context.
The present appraisal reminds us that there is currently no forum in which this matter is being discussed and in which these common European security interests are being defined. This is clearly another area where very close coordination with Russia is needed.
We expect NATO's Bucharest summit in April to present proposals for a joint system, and we expect these proposals to take due account of our specific European security interests.
on behalf of the PSE Group. - (NL) Mr President, this is not the first time that we have discussed this issue; it is also not the first time that we have had the same answers from the Council, which says that it has no competence here, as does the Commission, although - and I must congratulate the Commissioner for this - she did say at the end that things need to be organised differently in the European Union.
If something happens that affects the security of all Europeans, and that comes under the security strategy that Mr Solana described to us, we need to be able to talk to each other about it. Parliament fortunately is able to talk about it. This is an issue that concerns both the citizens and the Member States of the European Union, so we feel it is entirely proper that it should be on the agenda.
I do not intend to go back over all the objections that our Group has already voiced against this plan that the Americans have come up with. What we think is wrong is that bilateral negotiations are going on with two NATO Member States which - coincidentally or otherwise - are also Member States of the European Union, and this affects relations with Russia, including the European Union's relations with it. It is also wrong that the system is being developed unilaterally, albeit within NATO, and that it has not been clearly explained exactly why the system is necessary, whether it will work and whether it is becoming too costly.
There is an interesting debate going on in Poland at the moment, where the new government has said that it may be prepared to cooperate on the system, but that this is because it is what the Americans want and because it is America's security at stake rather than Poland's. After all, the system is actually more of a threat than an improvement to Poland's security. This is why the Poles are also asking for more help with developing air defences for the Polish army, for example, creating a sort of arms race.
So it is interesting that the debate has restarted in Poland on whether the system is useful or necessary, and that the new Polish prime minister or at least the Polish foreign minister has had the guts to talk to Russia about it. We wholeheartedly support this.
The situation is rather different in the Czech Republic, where we have the impression that the system and the Czech contribution to it are being pushed through against the will of the people, since I believe that 70% of Czechs are against the development of the system. I therefore fear that there are moves afoot to push through decisions this year, to conclude agreements with Poland and the Czech Republic, before a new administration - hopefully - takes over in the United States. We know that the democrats are fairly sceptical about developing the Air Missile System.
In any event, we hope that there will be a discussion in the Council, and we urge that this issue be taken very seriously. If it goes through, it is bound to have an impact on our already difficult relationship with Russia. The public are anxious. What we have is a new arms race, and there are a number of other things that we think the European Parliament simply has to speak out about. We have done so in the past, and we should carry on doing it.
I think that our main role is to see whether this is necessary, whether it is the start of a new arms race, whether it really will improve security and whether it really will help us to combat the 'rogue states'. I am still not convinced that the Iranians will have the capacity to fire missiles as quickly as the Americans claim. This is something else we have had contradictory information about. So I hope that we can take the discussion forward on this issue here in Parliament, and also monitor what is happening in the Czech Republic and Poland. My Group remains opposed to the system.
on behalf of the ALDE Group. - (FI) Mr President, the biggest threat to humanity is not the spread of nuclear weapons to other countries. The real problem is the existence of nuclear weapons generally. The only ethical and permanent option in our approach to anti-missile defence systems and other nuclear weapons systems is to abandon their use. The EU too should commit to new agreements controlling armament and be proactive in its attempt to initiate the disarmament process.
America's anti-missile defence system would increase the risk of nuclear war. The nuclear shield planned for Poland and the Czech Republic is based on the assumption that a nuclear war can be won. The type of anti-missile defence practised by the United States is radically different from its earlier deterrent policy, because the aim of that was to prevent one country from taking its revenge on another. The former deterrent effect of nuclear armament is thus out of the picture. The balance of fear therefore disappears. That is why an US anti-missile system in Poland or the Czech Republic is a crucial matter of concern for the whole of Europe and all its Member States. That being so, it is important that the EU should debate the matter and make known the concerns of its citizens. We should really also be considering here whether this will improve security in Europe and Europe's defence, or whether it will go the other way, with the new system actually weakening security in Europe.
on behalf of the UEN Group. - (LV) Ladies and gentlemen, at times President Putin's rhetoric reminds us of the possibility of Russia aiming its missiles at Europe. This proves that there is a certain strategic balance between the United States and Russia. There is, however, no such balance between Europe and Russia. Nor can this be ensured by France's and Great Britain's 'nuclear umbrellas'. I therefore believe it is right to ask how Europe's rather than the United States' joint missile defence can be ensured. Are we discussing these issues only because the United States takes care of its own defence? Mrs Ferrero-Waldner, members of the Commission and the European Union are not even concerned about this form of defence. Do you not think that it is only natural for the United States, NATO and also certain Member States to decide on this together? I believe that the European Union must formulate an unequivocal position that should then be executed together with NATO and the United States. Otherwise, we should not waste our time here because everything will be decided by NATO.
on behalf of the Verts/ALE Group. - (FR) Mr President, Minister, Commissioner, I admit that that is undoubtedly the new European policy. It reminds me of my son when he was four years old. When you asked him, 'Where are you?' he would put his hands over his eyes and say, 'I'm not here'. That is what the Commission is saying to us: 'We are not here. It has nothing to do with us or with Europe'.
(DE) I am sorry, but that is absolute nonsense. We have to decide now whether we want a common European foreign and security policy. We even have a new treaty that gives us our own foreign minister with responsibility for a common foreign and security policy, and when we have a common foreign minister we shall surely have to discuss matters at the European level, not as individual governments discussing their countries' security with other individual governments, or like Mr von Wogau, who maintains that Europe is threatened by Iran or goodness knows what other countries. I do not share that view, and at the very least we must discuss things at the European level. We cannot simply say that the Americans have hit on some hare-brained scheme, that George Bush will no longer be in office six months from now, so they might drop their hare-brained scheme, but we Europeans have nothing to do with all of this.
We are highly sceptical about this whole anti-missile defence strategy, but we firmly believe it is something that we Europeans are duty-bound to discuss. It is not a decision for the Polish or Czech Members or for Members of any particular nationality - Romanians and Bulgarians tomorrow, Sicilians the next day or whatever. No, we have a common interest in taking decisions about our security. That is essentially laid down in the Treaty that you have ratified and that we intend to ratify, in the provisions on a common foreign and security policy. Accordingly, this issue must be a matter for the European Union. The decision must not be taken bilaterally between Poland and the United States or between the Czech Republic and the United States. It is a European decision. It is a European problem, and we must find a European solution.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, I am pleased that the issue of installing American anti-missile defence tools in the Czech Republic and Poland, i.e. on European Union territory, is being dealt with by the European Parliament, which is the most democratic institution given that it is directly elected by the citizens of the Union, whom this issue affects.
In this context I would like to stress that I am supported by my colleagues in the GUE/NGL Group and I also draw on my own experience as a military expert; but most importantly I am supported by the majority of citizens in my country, where 70% of the population are against the installation of the American radar system.
The American anti-missile defence is presented to us as a defence shield, so why was the Czech Republic, for example, not allowed to sell the Tamara passive radar detection system without active military components to China? The reason given was that China would gain an inadequate advantage in its relations with other countries. Is this not a manipulation of words? Is not the real issue of stationing the radar in the Czech Republic also about gaining advantage? Even a layman can understand what warriors had known long before Hannibal: a shield in a soldier's hand is a means for a better and more efficient use of his sword.
The talk is about increased security but is the issue not really about increasing security risks? It is only logical that we will immediately become target number one for potential adversaries. We are told that we should oblige the US in order to prove that we are good allies. Canada has not obliged either: does that make it a bad US ally? Is it not the case that Canada has perhaps learned a lesson from the purpose-built justification for military action in Iraq?
We are surprised at Russia's reaction. However, given that the US unilaterally withdrew from the ABM Treaty and acts in its own interest, this reaction is not illogical. Was the United States happy years ago about the close proximity of Soviet missiles in Cuba?
There is no doubt that the US is a superpower, and its views, proposals and requests cannot be swept off the table just like that. However, if we are really concerned about greater security, especially in Europe, then the road to it follows a more complicated path via negotiations and agreements, not unilateral steps. This is the responsibility not only of the major players - the US and Russia - but of the European Union too.
(CS) There is huge proliferation of medium and medium-long range carriers at the start of the 21st century. Unfortunately, in the absence of an international security regime the only way to stop it through effective defence.
Effective defence is the paramount right of the EU Member States. The SOFA negotiations that are currently taking place in Prague are a legitimate right of the Czech Republic. Because the radar situated on Czech Republic territory will ensure the security of many European countries and because this will be the first opportunity for the Czech Republic, a country that had been occupied for many years, to actively contribute towards European security, the Czech Government must be extremely responsible in its actions.
The anti-missile defence system must be trustworthy and defensive and must respect the indivisibility of security. We thus welcome information about the Bucharest summit, where a decision on the construction of a complementary LTBMD system should be made. Moving negotiations to NATO guarantees implementation of indivisibility. Making it clear that this is a purely defensive system is the subject of American-Polish-Czech-Russian negotiations.
My final point concerns effectiveness. Taking into account what we know about Iran's November tests, we must realise that we have a common responsibility. We must not ruin the effectiveness of our common defence with quarrels over whether we should defend ourselves at all.
(CS) Allow me to make use of this one-minute speech to call on the Council of the European Union and the High Representative for the Common Foreign and Security Policy to discuss the American anti-missile defence system at European level.
The installation of the American anti-missile defence system in Europe is a pan-European issue. It is not just a matter for Czechs, Poles or Americans. Intra-European Union relations, EU-NATO relations, EU-US relations and EU-Russia relations are all at stake. I would therefore ask that this issue be included in the Council's agenda.
As far as the Czech Republic is concerned, I would like to mention one fact: 70% of the citizens of the Czech Republic are opposed to this system. Three quarters of the citizens of the Czech Republic want a referendum on the subject. The Czech Government does not communicate with the public; the Czech Government does not inform the Members of the Czech Parliament, the Czech Government does everything behind the backs of the Czech people. It is important to know this and it must be highlighted in the Council of the European Union.
(PL) Mr President, may I first remind everyone that the missile defence shield is not only an issue for Poland and the Czech Republic: it concerns the United Kingdom and Denmark too, since facilities in both those countries are also to be included in the system. So let us not talk only about Poland or the Czech Republic.
The second point is that the missile defence shield, and the installations that form part of it, will not be a magnet for terrorists. Terrorists strike at soft targets, not well-defended military bases.
Finally, a third point. The European Union is not a military ally. Perhaps it is pity that it isn't, but that is the fact of the matter, and the new treaty, the Treaty of Lisbon, changes nothing in that respect. That being so, a defence issue is either NATO's responsibility or the responsibility of countries that have not decided to join an alliance and wish to defend themselves separately. Obviously, there has to be a discussion in NATO about how this system should fit into other systems that NATO intends to develop. That is absolutely essential. Let us not forget that 21 countries in the European Union are members of NATO.
(DE) Mr President, one of the supreme anti-war novels is about the good soldier Schweik, by Jaroslav Hašek. The position adopted by the Commission and the Council, however, outshines Schweik; it outdoes Franz Kafka too, and it even outdoes any ostrich. We cannot pursue this head-in-the-sand policy. We must discuss this issue among ourselves, on the floor of the European Parliament, but we must also discuss it, of course, with the members of NATO. We must discuss it with the Czechs, the Poles and the Russians. This is an essential process that must be conducted on a pan-European scale.
(DE) Mr President, the technical function of the planned anti-missile system is to take out a potential enemy's second-strike capability - of that there is no doubt. In other words, it is also an attack system. This must be taken into account in the debate. Whether the missile system is set up by the United States, by NATO together with the United States or by any other combination, it remains an arms programme. The salient point for me is that the European Union is unable to come up with a common position on the issue. In this matter the common foreign and security policy of the European Union is being exposed to ridicule. Mr Cohn-Bendit can cite the Reform Treaty until the cows come home - as long as the present situation continues and no common position is adopted at all, the Union will simply make itself a laughing stock.
What we must do is to say clearly that we do not want this anti-missile system. The fact is that a very clear majority of this European Parliament says 'No' to this system. In the countries of Europe, including the Czech Republic, public opinion is firmly opposed to the anti-missile system, and of course the Polish Government has undoubtedly refined its previous position. For these reasons I would welcome our adoption of a resolution in which the House clearly rejects this missile system.
(CS) Allow me to thank the Council, represented by the Slovenian Presidency, and the Commission, represented by Commissioner Ferrero-Waldner, for adhering, fairly strictly, to the tone of the European Treaties. According to the Treaties, these issues are entirely the responsibility of the nation states. I should mention that even the new Lisbon Treaty explicitly states that issues of national security are the competence of the individual EU Member States alone.
I am convinced that European security is indivisibly linked to the security of the entire Euro-Atlantic region, and in a situation where the European Union is incapable of protecting its members from new risks, be they financial or technological, this link becomes vital.
Regarding public opinion, which has been mentioned here several times, I can only add that those who refer to opinion polls and call for a referendum are often the same people who opposed a referendum on another very important issue, namely the new European Treaty.
(CS) Ladies and gentlemen, allow me to sum up all the arguments.
Essentially this issue is not only about increasing the security of the Czech Republic and Poland, but in fact increasing the security of the whole of Europe. The negotiations on the positioning of such a system are the responsibility of the nation state as such. Similar systems exist in other countries, in Member States of the European Union.
Today's speakers have clearly emphasised that there is a real danger. We need to realise that when it comes to the issue of security, decisions must be made very quickly. Such decisions can also have a preventive element. Only if we are ready and strong can we force aggressors to negotiate and to adhere to security requirements.
To conclude I would like to say that I completely reject the view that the Czech Government has not communicated with its citizens about this system. An information campaign has been under way for several months.
(CS) I would like to make four points concerning this topic.
The first relates to the Founding Act between NATO and the Russian Federation of May 1997. In this Act both sides pledged jointly to eliminate the use of force, and even the threat of force, in the continent of Europe. If this Act is valid, then in fact it rules out the possibility of a situation such as the one we have been discussing here arising in our continent.
The second point concerns the Helsinki Process. The signatories to the Accords, to the Declaration, pledged in Helsinki to reduce the presence of military systems in Europe. This action would reverse the trend. In my opinion, the reduction in the number of military systems in the European continent should continue.
The third point concerns the number of bases. There are American bases in 18 European countries. If we include the new ones the total would rise to 20. We would thus be confirming Zbigniew Brzeziński's words that the European Union is a de facto American protectorate.
The fourth point concerns the purpose of the whole system. I think it is sufficiently clear: to ensure intelligence coverage and intelligence control over the whole continent of Europe.
(PL) Madam President, Prime Minister Tusk is sensitive to the arguments of his European neighbours. Poland's possible participation in this American project must not become a source of misunderstanding within the Union itself. The new Polish government values good relations with the United States but knows Poland is above all a member of the European family.
Poland is also paying heed to Russia's reservations and reacting calmly despite the harsh tone adopted by some representatives of the Russian armed forces. At the present time, when the European Union does not have a common foreign and security policy, Poland's final decision as to the stationing of elements of the missile defence shield on its territory will be its sovereign decision. Poland appreciates different opinions and does not resent criticism.
Ladies and gentlemen, we ask you to respect our position, which must first and foremost guarantee the security of our own citizens.
(Applause)
President-in-Office. - (SL) I would like to thank Mr Cohn-Bendit for reminding us of the fact that, yesterday, Slovenia was the second Member State to ratify the new Treaty of Lisbon. However, the Treaty is not in force yet. As we know, we need 24 more countries to ratify it, and the Presidency of Slovenia is hoping that the States will ratify it on time and that the new Treaty of Lisbon will come into force by the planned deadline.
I would like to stress that it will not bring major changes or anything new in terms of the basic premises on which European security and defence policies are founded. In particular, it will not change the fact that this policy is based on national competence, which the Member States retain in the domain of national security and defence.
The European Union already has a European security and defence policy, which already provides a framework for such discussions within the Council as well. Alternatively, such discussions will take place within the framework of the Council, but that will not depend so much on the Presidency as on the will and interest of the Member States. Let me assure you that the Council will be informed in detail about today's debate and the viewpoints expressed in it.
The debate is closed.